Citation Nr: 1016853	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the Veteran's income is excessive for purposes of 
entitlement to payment of VA pension for the year 2003

2.  Whether the Veteran's income is excessive for purposes of 
entitlement to payment of VA pension for the year 2004.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from February June 1961 to 
January 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter denial dated in April 2003 rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, in which the RO, inter alia, found 
that the Veteran's total family income exceeded the limit set 
by law for payment of disability pension.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2005.  A transcript of the hearing is 
associated with the claims file.

The claim was remanded by the Board in April 2006.  Following 
that development, the RO issued a letter decision in October 
2006 granting pension benefits from August 1, 2002 to 
December 31, 2002; January 1, 2005 to December 31, 2005, and 
from January 1, 2006 to April 1, 2006.  In the June 2008 
statement of the case, the RO explained that the Veteran's 
income was excessive for the calendar years 2003 and 2004.  
In a June 2008 substantive appeal, the Veteran stated he 
wished to appeal only the issues of whether his income was 
excessive for purposes of entitlement to payment of VA 
pension for the years 2003 and 2004.  The issues are thus 
characterized as written on the front page of this decision.  

The issue of whether the Veteran's income is excessive for 
purposes of entitlement to payment of VA pension for the year 
2004 addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The Veteran's countable income does not exceed the allowable 
VA income limit for entitlement to pension for the calendar 
year 2003.


CONCLUSION OF LAW

The criteria for payment of VA pension benefits have been met 
for the calendar year 2003.  38 U.S.C.A. §§ 1521 (West 2002); 
38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Improved (nonservice-connected) pension is a benefit payable 
by VA to a Veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the Veteran's willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2009).  Basic entitlement to such 
pension exists if, among other things, the Veteran's income 
is not in excess of the maximum annual pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The Veteran's 
appeal essentially arises from the RO determination that his 
income exceeds the maximum annual disability pension limit 
for the calendar year 2003.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses 
which have been paid in excess of five percent of the MAPR.  
Income from SSA disability benefits is not specifically 
excluded under 38 C.F.R. § 3.272, and therefore is included 
as countable income.

Reports from SSA show that the Veteran did not start 
receiving SSA benefits until December 2004, and the Veteran's 
wife did not start receiving SSA benefits until April 2006.  
In short, neither the Veteran nor his wife received monthly 
SSA benefits for the calendar year 2003.  

With respect to excludable income, the Veteran reported 
$2,052.43 in medical expenses for 2004, including $273.80 for 
mileage traveled for medical appointments and treatment, 
$105.00 in Medicare insurance, and $490.00 for private 
medical insurance.  This RO adjusted the amount of medical 
expense to $1638.43.  It appears that the RO deducted the 
amounts the Veteran claimed for catastrophic insurance, 
insurance for cancer, and mileage to and from the VA Medical 
Facility (VAMC).  For reasons that will be explained below, 
the Board finds it may grant this claim, and will assume, 
without finding, that the RO's calculations are correct for 
the year 2003 only. 

The maximum annual rate of improved pension for a Veteran 
with spouse was $12,692.00, effective from December 1, 2002.  
See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

The Veteran submitted his tax forms for the year 2003.

For 2003, the Veteran's tax forms show unadjusted income, 
including income in total for his work as a clergyman in the 
amount of $12,775.00.  This amount breaks down, as shown on 
the "Clergy Member's Income Statement" into housing 
allowance of $3,343.00 and wages/reimbursement of $9,432.00.  
These amounts include all taxable and nontaxable benefits 
received.  The Veteran's adjusted income for 2003 is listed 
as $7,046.00.

In its calculations, the RO added the amounts $7,046.00 (the 
Veteran's adjusted gross income) and $12,775.00 (total clergy 
income) for the year 2003 to arrive at a total of $19,821.00 
for the calendar year 2003. 

In doing so, the RO inadvertently double-counted the 
Veteran's income.  The amount $9,432.00 reported as employee 
wages/reimbursement on the "Clergy Member's Income 
Statement" in 2003 is the amount of wages, salaries, tips, 
etc. reported as Income on Line 7 of the Veteran's 2003 1040 
tax return.

Subtracting the amount of wages/reimbursement that was 
double-counted, $7,046, from the $19,821.00 in 2003, the 
amount arrived at for yearly income is $12,775.00 for 2003.

This Veteran's income exceeds the amount of allowed income by 
$83.00 for 2003.

With respect to excludable income, as above noted, the 
Veteran's submitted medical expenses have been calculated at 
$1,638.43 for 2004.  Following receipt of these expenses, the 
RO issued a letter in May 2006 explaining that the Veteran 
had submitted some medical expenses that could not be 
allowed, and giving him the opportunity to resubmit his 
expenses or clarify certain expenses, such as his insurance 
for "cancer" and "accident."  In a September 2006 letter, 
the Veteran stated the medical expenses submitted were 
accurate to the best of his knowledge and that these expenses 
were typical of any year.  

The Board observes that this response is not sufficient for 
purposes of adjudicating the Veteran's claim.  The Veteran is 
required to make appropriate responses when asked concerning 
his income and expenses by the VA.  See generally, 38 C.F.R. 
§ 3.256.  Notwithstanding, the Board is cognizant that this 
issue has been pending since 2002, the Veteran was responsive 
when asked to initially submit this data, and did respond 
when asked to update it, although his response was to refer 
to the 2004 figures.

Given that the amount of the Veteran's countable income was 
in excess of the limit by only $83.00, and that the Veteran's 
allowable medical expenses would clearly be well in excess of 
the $83.00, the Board finds that it not necessary to remand 
to have the Veteran redo this paperwork for the year 2003.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).

Resolving the benefit of the doubt in favor of the Veteran, 
the Board will estimate the Veteran's total paid and 
unreimbursed medical expenses in 2003 at $1,638.43.

As noted above, only paid and unreimbursed medical expenses 
in excess of five percent of the MAPR may be excluded from 
countable income.  From December 1, 2002, expenses in excess 
of $634.00 may be excluded.  

Subtracting $634.00 from the Veteran's total unreimbursed 
medical expenses of $1,638.43 results in $1,004.43 of medical 
expenses that are excludable from the Veteran's countable 
income.  Subtracting this amount from the Veteran's countable 
income results in an adjusted countable income of $11,770.57, 
which is less than the MAPR amount of $12,692.00 effective 
from December 1, 2002.

The Board concludes that the Veteran's countable income is 
within the limits for purposes of entitlement to payment of 
VA pension benefits for the year 2003.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to VA pension benefits is granted for 2003.  


REMAND

The Veteran also seeks VA pension benefits for the year 2004.  

The RO committed the same mathematical error in calculating 
the Veteran's countable income for 2004 as it did for 2003.  
His tax returns for 2004 show unadjusted income, including 
income in total for his work as a clergyman in the amount of 
$15,400.  This amount breaks down, as shown on the "Clergy 
Member's Income Statement" into housing allowance of 
$4,000.00 and wages/reimbursement of $11,400.00.  These 
amounts include all taxable and nontaxable benefits received.  
The Veteran's adjusted income for 2004 is listed as 
$8,374.00.

However, the RO added the amounts $8,374.00 (the Veteran's 
adjusted gross income) and $15,400.00 (total clergy income) 
for the year 2004 to arrive at a total of $22,783.00.  It is 
noted that the RO's math is not correct:
$8,374.00 + 15,400.00 = $23,774.00.

Subtracting the amount of wages/reimbursement that was 
double-counted, $8,374.00 from the RO's calculation for the 
Veteran's countable income for 2004, which the Board 
calculated at $23,774.00, the amount arrived at is 
$15,400.00.  This exceeds the amount of maximum annual rate 
of improved pension for a Veteran with spouse effective from 
December 1, 2003, which is 12,959.00 (see 38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23.) by $2,441.00.

As explained above, the Veteran submitted medical expenses to 
the RO for 2004 in the amount of $2,052.43, which the RO 
adjusted to $1,638.43, apparently deducting amounts claimed 
for catastrophic insurance, insurance for cancer, and mileage 
to and from the VAMC.  Following receipt of these expenses, 
the RO issued a letter in May 2006 explaining what medical 
expenses could be deducted and how to calculate them, and 
giving him the opportunity to resubmit or clarify his 
expenses.  The Veteran responded only that the medical 
expenses submitted were accurate to the best of his knowledge 
and typical of any year.  

While the Board was able to accept the expenses as submitted 
and recalculated by the RO for the purposes calculating 
whether the Veteran's income was excessive in 2003, it is not 
able to do so for 2004.  In 2003, the Veteran's countable 
income was $83.00 over the MAPR and it was clear that even at 
the amount of medical expenses the RO calculated, the 
deduction placed the Veteran's countable income well below 
the MAPR of $12,692.00 effective from December 1, 2002, as 
explained in the decision above.

This is not the case for 2004.  The Veteran's amount of 
allowable medical expenses as calculated by the RO $1,638.43.  
Subtracting five percent of MAPR, or $647.00, one arrives in 
an amount of medical expenses that are excludable from the 
Veteran's countable income of $991.43.  Subtracting this 
amount from the Veteran's countable income results in an 
adjusted countable income of $14,408.57, which is greater 
than the MAPR amount of $12,959.00 effective from December 1, 
2003.

Given the mathematical errors made by the RO in calculating 
the Veteran's countable income noted above and the 
possibility that the Veteran could, if he responded to the 
RO's request to clarify or recalculate some of his 2004 
expenses, increase his allowable medical expenses, the Board 
finds that the duty to assist requires remand to allow the RO 
to correctly calculate the Veteran's income and to provide 
the Veteran another opportunity to submit his medical 
expenses for the year 2004.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the allowed 
unremimbursed medical expenses that may 
be deducted from his income and ask the 
Veteran to re-submit medical expenses 
for the calendar year 2004.  

2.  Whether or not the Veteran responds, 
and after undertaking any other 
development deemed essential in addition 
to that specified above, recalculate the 
Veteran's income for 2004 and 
readjudicate the Veteran's claim for 
pension for the calendar year 2004.  If 
any issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case.  The appellant has the right to 
submit additional evidence and/or argument on the matter the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ANTONY J. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


